DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  In Claim 6, line 1, “or” should be deleted and “of” inserted before ridges. In Claim 7, to should be inserted before “the” and “that” should be deleted before shape.  Appropriate correction is required for the above objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tea (297,031).
Claim 1, Tea discloses a ball dispensing device comprising:
a) a track (slotted tube C) adapted to be placed on a table playing surface and to hold a number of balls thereon (figure 2 shows a plurality of balls and a portion of a table); and

Claims 2-4, Tea shows a motive mechanism located on the track (C) and adapted to engage and move balls along the track, wherein the motive mechanism is a gravity-operated comprising a sloped base having a low forward end adjacent the dispensing mechanism and a high back end opposite the forward end (as shown in figure 2, the slotted tube C and the rack A are positioned at an incline in order to be able to dispense the balls on the table; page 1, lines 62-70).
Claim 5, Tea shows a pair of ridges (slats positioned on the bottom of the tube; figure 3) disposed on opposed sides of the base (bottom portion of the tube C) to define a channel therebetween,
Claim 6, Tea shows the pair [[or]] of ridges each include an upper surface adapted to engage and position the balls over the channel (as shown in figure 2, the balls are positioned on top of the ridges).
Claim 7, Tea shows the upper surfaces conform to the [[that]] shape of the balls (figure 2).
Claim 8, Tea shows the dispensing mechanism (K) comprises:
a)    a platform (pool ball rack A; figures 3 and 4) operably connected to the track (C); and
b)    a pivot arm (I I) operably connected to the platform (A; figures 1 and 2).

Claim 10, Tea shows an attachment member (L L) connected to the platform (A) and engageable with the track (C).
Claim 11, Tea further shows the attachment member (L L) is pivotally connected to the platform (A).
Claim 12, Tea shows the attachment member (L L) includes a tab that is releasably engageable within a notch formed in the track (see marked-up figure 3).
Claim 16, during normal use and operation of the Tea device, the method steps set forth by applicant in the claim is inherently provided.  Note the rejection of claim 1.
Allowable Subject Matter
Claims 13-15 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive.  With regards to claim 1, applicant asserts, Tea fails to disclose the dispensing mechanism is attached to the track adjacent a dispensing end of the track. As noted above, Tee discloses and shows in figures 2 and 3, and recited on page 1, column 2, lines 56-470 that the dispensing end is covered by stop-door K and attached to rack A, when chains L L is pulled, it . 
With regards to claim 8, applicant asserts the hinges I cited by the Examiner as constituting the pivot arm of the dispensing mechanism are hinges that connect the rack A to the frame F and have no connection at all to the chain L of the door K forming the dispensing mechanism of Tea. Thus, Tea also does disclose a pivot arm in the dispensing mechanism as required by claim 8.
Claim 8 as presented merely recites 
a) a platform operably connected to the track; and
b) a pivot arm operably connected to the platform.
Arms/hinges I I disclosed by Tea is operably connected to the platform A.  Not exactly clear why applicant has come to the conclusion that hinges/arms I I must be directly in contact or attached to the chain L of the door K forming the dispensing mechanism of Tee.  Claim 8 as recited does not require the pivot arm operably connected to the platform.  Tea shows this feature.
	In conclusion, applicant’s arguments are not found persuasive; as a result, the rejection of claims 1-12 and 16 over the Tea patent has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
07 February 2022